DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 13-14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over, Grünwald et al. (US 2017/0018825).
	Regarding claim 1, Grünwald discloses a heat conversion device ([0033]) comprising a plurality of unit modules (18 and 12 within respective 11 and 17 in Figures 4 and 6; [0034] L6); a frame configured to support the plurality of unit modules and including a first inflow tube and a first discharge tube formed in the first direction (shown in annotated Fig. 4 below); a plurality of second inflow tubes connected to the first inflow tube and arranged on one side of the plurality of unit modules in the second direction (12 in 11.1 in Fig. 4 - [0034] L6; alternating pipes 12 within 11.1 are considered second inflow tubes); a plurality of second discharge tubes connected to the first discharge tube and arranged on the other sides of the plurality of unit modules in the second direction (12 in 11.1 in Fig. 4 - [0034] L6; alternating pipes 12 within 11.1 are considered second discharge tubes; pipes 12 serve the function of both inflow and discharge, therefore, alternating adjacent pipes satisfy the functional requirements of the limitation), wherein each unit module includes: a passage chamber (passage chamber shown in annotated Fig. 4 below in each 11 and 17) including an inflow port (port between 12 and 13 in Fig. 2; shown in annotated Fig. 4 below) and a discharge port (port between 12 and 14 in Fig. 2; shown in annotated Fig. 4 below); a first thermoelectric module disposed on a first surface of the passage chamber (18 above 11.1 in Fig. 6; note: the term "on" does not require direct physical contact or the absence of intermediate components); and a second thermoelectric module disposed on a second surface of the cooling water passage chamber (18 below 11.1 in Fig. 6; note: the term "on" does not require direct physical contact or the absence of intermediate components), wherein the inflow port of the passage chamber is disposed in a third surface between the first and second surfaces of the passage chamber (port between 12 and 13 in Fig. 2), and the discharge port of the passage chamber is disposed in a fourth surface between the first and second surfaces of the passage chamber (port between 12 and 14 in Fig. 2), and wherein the inflow port of the passage chamber is connected to the second inflow tubes, and the discharge port of the passage chamber is connected to the second discharge tubes (inflow and discharge ports between 12, 13, and 14 in 11.1; it is noted that the term "connected" does not require direct physical contact or the absence of intermediate components).
	With regard to the limitations "cooling water" inflow tube, "cooling water" discharge tube, "cooling water" passage chamber, "cooling water" inflow port, and "cooling water" discharge port, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	With regard to the limitation requiring the plurality of unit modules arranged in each of a first direction and a second direction intersecting the first direction, Grünwald discloses the modules stacked in the z-direction, and an alternating arrangement of the modular units in the y direction, and further discloses the modules may be arranged so as to be congruent in the z-direction ([0040]; Fig. 7 shows 11 and 17 arranged in a first and second direction, respectively).  If the teaching of paragraph [0040] and Fig. 7 does not disclose the plurality of unit modules arranged in each of a first direction and a second direction intersecting the first direction, the arrangement would have been obvious to one of ordinary skill in the art at the time the invention was filed based on the teachings of paragraph [0040] of Grünwald because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Regarding claim 2, modified Grünwald discloses all the claim limitations as set forth above.  Modified Grünwald further discloses the plurality of unit modules arranged in the first direction are spaced apart from each other by an interval (11 in Fig. 7; [0040] L17-24).
	With regard to the limitation "predetermined", the limitation is directed to the manner in which the apparatus is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). 
	Regarding claim 3, modified Grünwald discloses all the claim limitations as set forth above. 
	With regard to the limitation "gas passes through a separation space between the unit modules spaced apart from each other by the predetermined interval; and a temperature of the gas is higher than a temperature of cooling water of the cooling water passage chamber", it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 4, modified Grünwald discloses all the claim limitations as set forth above. 
	With regard to the limitation "the gas passes in a direction from the second cooling water discharge tubes to the second cooling water inflow tubes; and the cooling water in the cooling water passage chamber flows in a direction from the second cooling water inflow tubes to the second cooling water discharge tubes", it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 5, modified Grünwald discloses all the claim limitations as set forth above.  Modified Grünwald discloses a cross-sectional area of the first cooling water inflow tube is larger than a cross-sectional area of second cooling water inflow tubes; and a cross-sectional area of the first cooling water discharge tube is larger than a cross-sectional area of the second cooling water discharge tubes (13 and 14 in relation to 12 in Fig. 2).  It is noted that if the depiction of Figure 2 does not disclose the cross-sectional areas of the first inflow and discharge tubes is greater than the cross-sectional area of 12, which comprises alternating second inflow and discharge tubes as set forth above, it would have been obvious to form the first inflow and discharge tubes with a larger cross-sectional area than the pipes 12 in Figure 2, because as depicted in Figure 2, the flow in the first inflow and discharge tubes is divided among several pipes denoted as 12 in Figure 2.  Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first inflow and discharge tubes with a larger cross-sectional area than the pipes 12 in Figure 2 of Grünwald because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 6, modified Grünwald discloses all the claim limitations as set forth above.  Modified Grünwald further discloses a pair of the second cooling water inflow tube and the second cooling water discharge tube are connected to the plurality of unit modules arranged in the second direction (connection of modules as shown through P1, P2 in Figures 3 and 4; connection as shown through P3, P4, P5, and P6 in Fig. 7).
	Regarding claim 7, modified Grünwald discloses all the claim limitations as set forth above. Modified Grünwald further discloses the frame includes a support wall disposed between the plurality of unit modules arranged in the second direction (bottom sides of 13 and 14 in Fig. 2).
	Regarding claim 9, modified Grünwald discloses all the claim limitations as set forth above. 
	With regard to the limitation "cooling water introduced into the first cooling water inflow tube passes through the cooling water passage chamber via the second cooling water inflow tubes and is then discharged to the first cooling water discharge tube via the second cooling water discharge tubes", it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 13, modified Grünwald discloses all the claim limitations as set forth above. Modified Grünwald further discloses the first cooling water discharge tube is arranged on the first cooling water inflow tube (Grünwald - shown in annotated Fig. 4 below; it is noted that the term "arranged on" does not require direct physical contact or the absence of intermediate components. Additionally, the term "arranged on" does not require a specific spatial relationship between components).
	Regarding claim 14, modified Grünwald discloses all the claim limitations as set forth above. While Grünwald does disclose the coolant introduced into the first inflow tube in the first direction (shown in annotated Fig. 4 below) is distributed and introduced into the plurality of second inflow tubes (alternating pipes 12 in Fig. 4), and the coolant discharged from the plurality of second discharge tubes (alternating pipes 12 in Fig. 4) is collected by the first discharge tube and then discharged to the outside in the first direction (shown in annotated Fig. 4 below), it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 19, modified Grünwald discloses all the claim limitations as set forth above. Grünwald further discloses holes as the number of the plurality of second inflow tubes are formed in the first inflow tube, and each of the plurality of second inflow tubes is arranged according to a position of each of the holes (holes corresponding to pipes 12 necessarily exist between 12 and 13 in Fig. 2 to allow coolant to flow).
	Regarding claim 20, modified Grünwald discloses all the claim limitations as set forth above. Modified Grünwald further discloses a pair of the second inflow tube and the second discharge tube is arranged in each of the unit modules (shown in annotated Fig. 4 below).
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grünwald et al. (US 2017/0018825) as applied to claim 7 above, in view of Bayes et al. (US 5,092,129).
	Regarding claim 8, modified Grünwald discloses all the claim limitations as set forth above. 
	Modified Grünwald does not explicitly disclose first grooves and second grooves are formed at both ends of the support wall; the second cooling water inflow tubes are fixed to the first grooves; and the second cooling water discharge tubes are fixed to the second grooves.
	Bayes discloses a heat conversion device and further discloses cooling tubes (38 in Fig. 4) fixed to grooves (44 in Fig. 4) within a plate (40 in Fig. 4).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to fix the second inflow and discharge tubes of modified Grünwald within grooves, as disclosed by Bayes, because as evidenced by Bayes, the placement of cooling tubes within respective grooves in a heat conversion device amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when attaching the second inflow and discharge tubes of modified Grünwald to grooves based on the teaching of Bayes.
	Modified Grünwald discloses the grooves are formed at both ends of the support wall (the grooves, as taught in modified Grünwald, are located at both ends of the bottom sides of 13 and 14 in Fig. 2 of Grünwald; it is noted that the term "at" does not require direct physical contact or the absence of intermediate components).
	Regarding claim 15, modified Grünwald discloses all the claim limitations as set forth above.  Modified Grünwald further discloses a fixing member arranged on the plurality of second discharge tubes (Grünwald - [0035] L2 discloses an adhesive bonded onto the side of 17; it is noted that the term "arranged on" does not require direct physical contact or the absence of intermediate components), wherein the fixing member, the plurality of second discharge tubes and the support wall are assembled by a connecting member (Grünwald - the outer wall of 11 and/or 17 in Fig. 4 satisfies the limitation requiring a connecting member because the fixing member, support wall, and second discharge tubes are all physically connected in the device of Grünwald; it is noted that the term "connecting" does not require direct physical contact or the absence of intermediate components).
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grünwald et al. (US 2017/0018825) as applied to claim 1 above, in view of Jaremus et al. (US 3,247,578).
	Regarding claim 11, modified Grünwald discloses all the claim limitations as set forth above. 
	While modified Grünwald does disclose each of the first thermoelectric module and the second thermoelectric module includes a plurality of thermoelectric elements (Grünwald  - 18 in Fig. 4), modified Grünwald does not explicitly disclose the plurality of thermoelectric elements are electrically connected to each other.
	Jaremus discloses a heat conversion device and further discloses a plurality of thermoelectric elements electrically connected to each other (C1/L66-68).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to electrically connect, as disclosed by Jaremus, the plurality of thermoelectric elements 18 of modified Grünwald, because as evidenced by Jaremus, electrically connecting a plurality of thermoelectric elements with a busbar amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when connection the plurality of thermoelectric elements 18 of modified Grünwald with a busbar based on the teaching of Jaremus.
	Regarding claim 16, modified Grünwald discloses all the claim limitations as set forth above. Modified Grünwald further discloses the plurality of thermoelectric elements are electrically connected to each other by a bus bar (Jaremus - C1/L66-68).
Claims 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grünwald et al. (US 2017/0018825) in view of Jaremus et al. (US 3,247,578) as applied to claim 11 above, and further in view of Hwang et al. (US 2012/0145215).
	Regarding claim 12, modified Grünwald discloses all the claim limitations as set forth above.
	While modified Grünwald does disclose a heat insulating layer (Grünwald - 19 in Fig. 4); modified Grünwald does not explicitly disclose each of the unit modules further includes a heat insulation layer arranged between the plurality of thermoelectric elements.
	Hwang discloses a heat conversion device and further discloses a heat insulation layer arranged between thermoelectric elements ([0035] L8-9; 121c in Fig. 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include insulating sealing parts, as disclosed by Hwang, between the thermoelectric elements of modified Grünwald, because as taught by Hwang, the coating provides excellent insulation and is highly waterproof ([0039]).
	Regarding claim 17, modified Grünwald discloses all the claim limitations as set forth above.  
	Modified Grünwald does not explicitly disclose the heat insulation layer is disposed to surround at least a portion of an outer surface of the cooling water passage chamber except for a region in which the plurality of thermoelectric elements is disposed among the outer surface of the cooling water passage chamber.
	Hwang discloses a heat conversion device and further discloses insulating sealing parts formed outside and inside thermoelectric modules ([0037]) in order to provide excellent insulation and prevent moisture ([0039]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include insulating sealing parts, as disclosed by Hwang, between and surrounding thermoelectric elements 18 of modified Grünwald, because as taught by Hwang, the insulating sealing parts provide excellent insulation and prevent moisture ([0039]).
	Regarding claim 18, modified Grünwald discloses all the claim limitations as set forth above.  
	Modified Grünwald (the embodiment depicted in Figure 6 of Grünwald) does not explicitly disclose each of the unit modules includes a shield layer arranged on the heat insulation layer.
	Grünwald does disclose, however, in paragraph [0011] that the insulating element is designed to be flexible, reducing undesirable stresses, and provides support for the modular units ([0011] L10-16).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an insulating element, as disclosed by Grünwald, on the heat insulation layer (Hwang - [0035] L8-9, as set forth above), because as taught by Grünwald, the insulating element is designed to be flexible, reducing undesirable stresses, and provides support for the modular units ([0011] L10-16).
The insulating element disclosed is considered a shield layer.


[AltContent: arrow][AltContent: rect][AltContent: textbox (passage chamber comprised of pipes 12)][AltContent: textbox (discharge port)][AltContent: arrow][AltContent: textbox (inflow port)][AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: textbox (frame)][AltContent: arrow][AltContent: arrow][AltContent: textbox (first inflow tube)][AltContent: textbox (first discharge  tube)][AltContent: arrow]
    PNG
    media_image1.png
    654
    495
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that if Grünwald's inlet collector 13 is considered as the first cooling water inflow tube, Grünwald's outlet collector 14 is considered as the first cooling water discharge tube, Grünwald's plurality of flat pipes 12 is considered as the second cooling water inflow tube/discharge tube, then the claimed unit module cannot be derived from Grünwald. Applicant further argues that Grünwald does not teach the claimed unit module includes a cooling water passage chamber (including a cooling water inflow port and a cooling water discharge port) and first/second thermoelectric modules disposed on the cooling water passage chamber. Additionally, Applicant argues that the Office Action appears to point out that Grünwald's pipes 12 correspond to both of the second cooling water inflow tube/discharge tube and the cooling water passage chamber.
In response to Applicant's arguments, claim 1 recites "a plurality of second cooling water inflow tubes connected to the first cooling water inflow tube and arranged on one side of the plurality of unit modules in the second direction; and a plurality of second cooling water discharge tubes connected to the first cooling water discharge tube and arranged on the other sides of the plurality of unit modules in the second direction, wherein each unit module includes: a cooling water passage chamber including a cooling water inflow port and a cooling water discharge port; a first thermoelectric module disposed on a first surface of the cooling water passage chamber; and a second thermoelectric module disposed on a second surface of the cooling water passage chamber"; however, there is nothing in the recited limitations that precludes the interpretation set forth in the Office Action in which adjacent pipes 12, as annotated in Figure 4 above, satisfy the limitation requiring a passage chamber; and adjacent pipes 12 (to the right of those identified in annotated Figure 4 above as the passage chamber) satisfy the limitations requiring a plurality of second inflow tubes connected to the first inflow tube and arranged on one side of the plurality of unit modules in the second direction (Grünwald - 12 in 11.1 in Fig. 4 - [0034] L6; alternating pipes 12 within 11.1 are considered second inflow tubes); and a plurality of second discharge tubes connected to the first discharge tube and arranged on the other sides of the plurality of unit modules in the second direction (Grünwald - 12 in 11.1 in Fig. 4 - [0034] L6; alternating pipes 12 within 11.1 are considered second discharge tubes; pipes 12 serve the function of both inflow and discharge, therefore, alternating adjacent pipes satisfy the functional requirements of the limitation).
With regard to the limitations requiring the cooling water passage chamber to have a cooling water inflow port and a cooling water discharge port, annotated Figure 4 above depicts the inflow port and discharge port for the passage chamber.  Additionally, as set forth in the Office Action, the port between 12 and 13 and the port between 12 and 14 in Figure 2 of Grünwald satisfy the requirement for the limitations inflow port and discharge port, respectively.
Regarding the limitations requiring a first thermoelectric module disposed on a first surface of the cooling water passage chamber, and a second thermoelectric module disposed on a second surface of the cooling water passage chamber; as set forth in the Office Action, Grünwald discloses a first thermoelectric module disposed on a first surface of the passage chamber (18 above 11.1 in Fig. 6; note: the term "on" does not require direct physical contact or the absence of intermediate components); and a second thermoelectric module disposed on a second surface of the cooling water passage chamber (18 below 11.1 in Fig. 6; note: the term "on" does not require direct physical contact or the absence of intermediate components).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/           Primary Examiner, Art Unit 1726